Exhibit 10.6

EXECUTION VERSION

 

 

GUARANTY AND SECURITY AGREEMENT

Dated as of December 7, 2009

among

THE PRINCETON REVIEW, INC.

and

Each Grantor

From Time to Time Party Hereto

and

SANKATY ADVISORS, LLC,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I        DEFINED TERMS    1

Section 1.1

       Definitions    1

Section 1.2

       Certain Other Terms    4 ARTICLE II        GUARANTY    4

Section 2.1

       Guaranty    4

Section 2.2

       Limitation of Guaranty    4

Section 2.3

       Contribution    4

Section 2.4

       Authorization; Other Agreements    5

Section 2.5

       Guaranty Absolute and Unconditional    5

Section 2.6

       Waivers    6

Section 2.7

       Reliance    6 ARTICLE III        GRANT OF SECURITY INTEREST    7

Section 3.1

       Collateral    7

Section 3.2

       Grant of Security Interest in Collateral    7

Section 3.3

       Subordination Agreement    7 ARTICLE IV        REPRESENTATIONS AND
WARRANTIES    8

Section 4.1

       Title; No Other Liens    8

Section 4.2

       Perfection and Priority    8

Section 4.3

       Jurisdiction of Organization; Chief Executive Office    9

Section 4.4

       Locations of Inventory, Equipment and Books and Records    9

Section 4.5

       Pledged Collateral    9

Section 4.6

       Instruments and Tangible Chattel Paper Formerly Accounts    9

Section 4.7

       Intellectual Property    9

Section 4.8

       Commercial Tort Claims    10

Section 4.9

       Specific Collateral    10

Section 4.10

       Enforcement    10

Section 4.11

       Representations and Warranties of the Note Agreement    10
ARTICLE V        COVENANTS    10

Section 5.1

       Maintenance of Perfected Security Interest; Further Documentation and
Consents    10

Section 5.2

       Changes in Locations, Name, Etc    11

Section 5.3

       Pledged Collateral    12

Section 5.4

       Accounts    12

Section 5.5

       Commodity Contracts    13

Section 5.6

  

    Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property,

    Letter-of-Credit Rights and Electronic Chattel Paper

   13

Section 5.7

       Intellectual Property    13

Section 5.8

       Notices    14

Section 5.9

       Notice of Commercial Tort Claims    15 ARTICLE VI        REMEDIAL
PROVISIONS    15

Section 6.1

       Code and Other Remedies    15

Section 6.2

       Accounts and Payments in Respect of General Intangibles    18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.3

       Pledged Collateral    19

Section 6.4

       Proceeds to be Turned over to and Held by Collateral Agent    20

Section 6.5

       Registration Rights    20

Section 6.6

       Deficiency    21 ARTICLE VII        THE COLLATERAL AGENT    21

Section 7.1

       Collateral Agent’s Appointment as Attorney-in-Fact    21

Section 7.2

       Authorization to File Financing Statements    22

Section 7.3

       Authority of Collateral Agent    23

Section 7.4

       Duty; Obligations and Liabilities    23 ARTICLE VIII        MISCELLANEOUS
   24

Section 8.1

       Reinstatement    24

Section 8.2

       Release of Collateral    24

Section 8.3

       Independent Obligations    24

Section 8.4

       No Waiver by Course of Conduct    25

Section 8.5

       Amendments in Writing    25

Section 8.6

       Additional Grantors; Additional Pledged Collateral    25

Section 8.7

       Notices    25

Section 8.8

       Successors and Assigns    25

Section 8.9

       Counterparts    25

Section 8.10

       Severability    26

Section 8.11

       Governing Law    26

Section 8.12

       Waiver of Jury Trial    26

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ANNEXES AND SCHEDULES Annex 1    Form of Pledge Amendment Annex 2    Form of
Joinder Agreement Annex 3    Form of Intellectual Property Security Agreement
Schedule 1    Commercial Tort Claims Schedule 2    Filings Schedule 3   
Jurisdiction of Organization; Chief Executive Office Schedule 4    Location of
Inventory and Equipment Schedule 5    Pledged Collateral Schedule 6   
Intellectual Property

 

iii



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of December 7, 2009, by THE PRINCETON
REVIEW, INC. (the “Issuer”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Issuer, the “Grantors”), in favor of Sankaty Advisors, LLC
(“Sankaty”), as collateral agent (in such capacity, together with its successors
and permitted assigns, the “Collateral Agent”) for the Purchasers and each other
Secured Party (each as defined in the Note Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Bridge Note Purchase Agreement dated as of December 7,
2009, (as the same may be modified from time to time, the “Note Agreement”)
among the Issuer, the guarantors party thereto, the Purchasers and Sankaty, as
collateral agent for the Purchasers, the Purchasers have severally agreed to
purchase notes from the Issuer upon the terms and subject to the conditions set
forth therein;

WHEREAS, each Grantor (other than the Issuer) has agreed to guaranty the
Obligations (as defined in the Note Agreement) of the Issuer;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the purchase of notes under the Note Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Purchasers to
purchase their respective notes from the Issuer under the Note Agreement that
the Grantors shall have executed and delivered this Agreement to the Collateral
Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers
and the Collateral Agent to enter into the Note Agreement and to induce the
Purchasers to purchase their respective notes from the Issuer thereunder, each
Grantor hereby agrees with the Collateral Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions. (a) Capital terms used herein without definition are
used as defined in the Note Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

 

    GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Collateral” has the meaning specified in Section 3.1.

“Excluded Equity” means any voting stock in excess of 66% of the outstanding
voting stock of any Excluded Foreign Subsidiary. For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than the Issuer and its
Affiliates as a condition to the creation by such Grantor of a Lien on any
right, title or interest in such permit, license or Contractual Obligation or
the subject matter thereof any Stock or Stock Equivalent related thereto or
(B) to the extent that any Requirement of Law applicable thereto prohibits the
creation of a Lien thereon, but only, with respect to the prohibition in (A) and
(B), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law, (iii) fixed or capital assets owned by any Grantor that are
subject to a purchase money Lien or a Capital Lease if the Contractual
Obligation pursuant to which such Lien is granted (or in the document providing
for such Capital Lease) prohibits or requires the consent of any Person other
than the Issuer and its Affiliates as a condition to the creation of any other
Lien on such equipment, (iv) any “intent to use” Trademark applications for
which a statement of use has not been filed (but only until such statement is
filed), and (v) Vehicles; provided, however, “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than the Issuer.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor pursuant to a written agreement and material to the
conduct of any Grantor’s business.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, exceeding $100,000 in the aggregate
including all Stock and Stock Equivalents listed on Schedule 5. Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by
Section 7.11 of the Note Agreement.

 

  2   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, exceeding
$100,000 in the aggregate, including all Indebtedness described on Schedule 5,
issued by the obligors named therein. Pledged Debt Instruments excludes any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 7.11 of the Note Agreement

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, exceeding $100,000 in the aggregate other than any
Pledged Stock or Pledged Debt Instruments. Pledged Investment Property excludes
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 7.11 of the Note Agreement

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Constituent Document of any partnership or limited liability company to which it
is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, exceeding $100,000 in the
aggregate including in each case those interests set forth on Schedule 5, to the
extent such interests are not certificated. Pledged Certificated Stock excludes
any Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 7.11 of the Note
Agreement.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Issuer.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Collateral Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

 

  3   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms. (a) The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole and not to any particular Article, Section or clause in this Agreement.
References herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.

(b) Section 1.5 (Interpretation) of the Note Agreement is applicable to this
Agreement as and to the extent set forth therein.

ARTICLE II

GUARANTY

Section 2.1 Guaranty. To induce the Purchasers to purchase the Notes, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Issuer whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”). This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Subsidiary Guarantor shall be liable hereunder shall not
exceed the maximum amount for which such Subsidiary Guarantor can be liable
without rendering this Guaranty or any other Loan Document, as it relates to
such Subsidiary Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer Laws”).
Any analysis of the provisions of this Guaranty for purposes of Fraudulent
Transfer Laws shall take into account the right of contribution established in
Section 2.3 and, for purposes of such analysis, give effect to any discharge of
intercompany debt as a result of any payment made under the Guaranty.

Section 2.3 Contribution. To the extent that any Subsidiary Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Subsidiary Guarantor from the Notes and other Obligations and (b) the amount
such Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Issuer and Holdings) in the same proportion as such
Subsidiary Guarantor’s net worth on the date enforcement is sought hereunder
bears to the aggregate net worth of all the Subsidiary Guarantors on such date,
then such Guarantor shall be reimbursed by such other Subsidiary Guarantors for
the amount of such excess, pro rata, based on the respective net worth of such
other Subsidiary Guarantors on such date.

 

  4   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Issuer and any other Guarantor, maker
or endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged (except as a result of payment in full in cash of all
Guaranteed Obligations) as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Collateral Agent):

(a) the invalidity or unenforceability of any obligation of the Issuer or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Issuer or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any second priority
Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

 

  5   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Issuer, any other Guarantor or any
of the Issuer’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other Sale of
any Collateral or any election following the occurrence of an Event of Default
by any Secured Party to proceed separately against any Collateral in accordance
with such Secured Party’s rights under any applicable Requirement of Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Issuer, any other
Guarantor or any of the Issuer’s other Subsidiaries, in each case other than the
payment in full of the Guaranteed Obligations.

Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance,
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of the Issuer or
any other Guarantor. Until payment in full in cash of the Guaranteed
Obligations, each Guarantor further unconditionally and irrevocably agrees not
to (x) enforce or otherwise exercise any right of subrogation or any right of
reimbursement or contribution or similar right against the Issuer or any other
Guarantor by reason of any Loan Document or any payment made thereunder or
(y) assert any claim, defense, setoff or counterclaim it may have against any
other Loan Party or set off any of its obligations to such other Loan Party
against obligations of such Loan Party to such Guarantor. No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Issuer, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

 

  6   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:

(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, inventory, investment
property and any supporting obligations related thereto;

(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Collateral Agent pursuant to Section 5.9;

(c) all books and records pertaining to the other property described in this
Section 3.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f) to the extent not otherwise included, all proceeds of the foregoing;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
thereof to constitute Collateral.

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties a second
priority Lien on and second priority security interest in, all of its right,
title and interest in, to and under the Collateral of such Grantor.

Section 3.3 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the second priority Liens and second priority security interest
granted to the Collateral Agent hereunder for the benefit of the Secured Parties
and the exercise of any right or remedy by the Collateral Agent on behalf of the
Secured Parties are subject to the provisions of that certain Subordination
Agreement, dated as of the date hereof (the “Subordination Agreement”), between
General Electric Capital Corporation, a Delaware corporation, as Senior Agent,
and the Collateral Agent, as Subordinated NPA Agent, and such other parties as
may be added thereto from time to time in accordance with the terms thereof and
as the Subordination Agreement may be amended or otherwise modified from time to
time in accordance with the

 

  7   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

terms thereof. In the event of any conflict between the terms of the
Subordination Agreement and this Agreement, the terms of the Subordination
Agreement shall govern.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Purchasers and the Collateral Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Collateral Agent, the Purchasers and the other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to the Collateral
Agent pursuant to this Agreement and other Permitted Liens (except for those
Permitted Liens not permitted to exist on any Collateral) under any Loan
Document (including Section 4.2), such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. Such Grantor (a) is the
record and beneficial owner of the Collateral pledged by it hereunder
constituting instruments or certificates and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.

Section 4.2 Perfection and Priority. The second priority security interest
granted pursuant to this Agreement constitutes a valid and continuing perfected
second priority security interest in favor of the Collateral Agent in all
Collateral subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a second priority security
interest may be perfected by filing a financing statement under the UCC, the
completion of the filings and other actions specified on Schedule 2 (which, in
the case of all filings and other documents referred to on such schedule, have
been delivered to the Collateral Agent in completed and duly authorized form),
(ii) with respect to any deposit account, the execution of Control Agreements,
(iii) in the case of all Copyrights, Trademarks and Patents for which UCC
filings are insufficient, all appropriate filings having been made with the
Applicable IP Office, (iv) in the case of letter-of-credit rights that are not
supporting obligations of Collateral, the execution of a Contractual Obligation
granting control to the Collateral Agent over such letter-of-credit rights and
(v) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to the Collateral Agent over such electronic chattel
paper. Such security interest shall be prior to all other Liens on the
Collateral except for (i) Liens created pursuant to any Senior Credit Document
and (ii) Customary Permitted Liens having priority over the Collateral Agent’s
Lien by operation of law or unless otherwise permitted by any Loan Document upon
(x) in the case of all Pledged Certificated Stock, Pledged Debt Instruments and
Pledged Investment Property, subject to the terms of the Subordination
Agreement, the delivery thereof to the Collateral Agent of such Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property
consisting of instruments and certificates, in each case properly endorsed for
transfer to the Collateral Agent or in blank and as to which the Collateral
Agent has no notice of any adverse claim, (y) in the case of all Pledged
Investment Property not in certificated form, the execution of Control
Agreements with respect to such investment property and (z) in the case of all
other instruments and tangible chattel paper that are not Pledged Certificated
Stock, Pledged Debt Instruments or Pledged Investment Property, subject to the
terms of the Subordination Agreement, the delivery thereof to the Collateral
Agent of such instruments and tangible chattel paper and as to which the
Collateral Agent has no notice of any adverse claim. Except as set forth in this
Section 4.2, all actions by each Grantor necessary or desirable to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken.

 

  8   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 4.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Grantor’s chief executive office or
sole place of business, in each case as of the date hereof, is specified on
Schedule 3.

Section 4.4 Locations of Inventory, Equipment and Books and Records. On the date
hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit) and books and records concerning the Collateral are kept
at the locations listed on Schedule 4.

Section 4.5 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (a) is listed on Schedule 5 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 5 and (b) has been duly authorized, validly issued and is fully paid
and nonassessable (other than Pledged Stock in limited liability companies and
partnerships).

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates that are permitted to be delivered under the terms
of the Subordination Agreement has been delivered to the Collateral Agent in
accordance with Section 5.3(a).

(c) Upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the Subordination Agreement, the Collateral Agent shall
be entitled to exercise all of the rights of the Grantor granting the security
interest in any Pledged Stock, and a transferee or assignee of such Pledged
Stock shall become a holder of such Pledged Stock to the same extent as such
Grantor and be entitled to participate in the management of the issuer of such
Pledged Stock and, upon the transfer of the entire interest of such Grantor,
such Grantor shall, by operation of law, cease to be a holder of such Pledged
Stock.

Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 5.6(a) and permitted under the Subordination Agreement.

Section 4.7 Intellectual Property. (a) Schedule 6 sets forth a true and complete
list of the following Intellectual Property such Grantor owns, licenses or
otherwise has the right to use pursuant to a written agreement: (i) Intellectual
Property that is registered or subject to applications for registration,
(ii) Internet Domain Names and (iii) Material Intellectual Property and material
Software (other than commercial off the shelf Software which is made available
for a total cost of less than $10,000), separately identifying that owned and
licensed to such Grantor and including for each of the foregoing items (1) the
owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by the Grantor with respect thereto except for IP
Licenses or other rights granted by such Grantor substantially in the form of
such Grantor’s standard customer agreement, if any.

(b) On the Closing Date, all Material Intellectual Property owned by such
Grantor is, in full force and effect, and to such Grantor’s knowledge, valid,
subsisting, unexpired and enforceable, and no Material Intellectual Property has
been abandoned. No breach or default

 

  9   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

of any material IP License shall be caused by any of the following, and none of
the following shall limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property: (i) the consummation of the transactions contemplated by any Loan
Document or (ii) to such Grantor’s knowledge, any holding, decision, judgment or
order rendered by any Governmental Authority. There are no pending (or, to the
knowledge of such Grantor, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property of such Grantor. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Intellectual Property of such Grantor. Such Grantor, and
to such Grantor’s knowledge each other party thereto, is not in material breach
or default of any material IP License.

Section 4.8 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof in excess of $100,000 (regardless of whether
the amount, defendant or other material facts can be determined and regardless
of whether such commercial tort claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are those listed on Schedule 1, which sets forth such
information separately for each Grantor.

Section 4.9 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.10 Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by the Collateral Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except (a) filings or recordings in connection with the second priority Liens
granted to Collateral Agent hereunder, (b) those obtained or made and delivered
to Collateral Agent on or prior to the Closing Date, (c) as may be required in
connection with the disposition of any portion of the Pledged Collateral by laws
affecting the offering and sale of securities or other assets generally, or
(d) any approvals that may be required to be obtained from any bailees or
landlords to collect or gain access to the Collateral.

Section 4.11 Representations and Warranties of the Note Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made by
the Issuer in Article IV (Representations and Warranties) of the Note Agreement
are true and correct on the date hereof.

ARTICLE V

COVENANTS

Each Grantor agrees with the Collateral Agent to the following, as long as any
Obligation remains outstanding (other than Contingent Indemnification
Obligations) and, in each case, unless the Required Purchasers otherwise consent
in writing:

Section 5.1 Maintenance of Perfected Second Priority Security Interest; Further
Documentation and Consents. (a) Generally. Such Grantor shall (i) not use or
permit any Collateral to be used unlawfully or in violation of any provision of
any Loan Document, any

 

  10   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Related Document, any Requirement of Law or any policy of insurance covering the
Collateral and (ii) not enter into any Contractual Obligation or undertaking
other than pursuant to a Requirement of Law restricting the right or ability of
such Grantor or the Collateral Agent to Sell any Collateral if such restriction
would have a Material Adverse Effect.

(b) Such Grantor shall maintain the second priority security interest created by
this Agreement as a second priority perfected security interest having at least
the priority described in Section 4.2 and shall defend such security interest
and such priority against the claims and demands of all Persons.

(c) Pursuant to Section 6.1(e) of the Note Agreement, such Grantor shall furnish
to the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail and in form and substance satisfactory to the Collateral
Agent.

(d) Subject to the Subordination Agreement, at any time and from time to time,
upon the written request of the Collateral Agent, such Grantor shall, for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, (i) promptly and duly execute and deliver,
and have recorded, such further documents, including an authorization to file
(or, as applicable, the filing) of any financing statement or amendment under
the UCC (or other filings under similar Requirements of Law) in effect in any
jurisdiction with respect to the security interest created hereby and (ii) take
such further action as the Collateral Agent may reasonably request, including
(A) using its best efforts to secure all approvals necessary or appropriate for
the assignment to or for the benefit of the Collateral Agent of any Contractual
Obligation, including any IP License, held by such Grantor and to enforce the
security interests granted hereunder and (B) executing and delivering any
Control Agreements with respect to deposit accounts and securities accounts.

(e) Reserved.

(f) To ensure that any of the Excluded Property set forth in clause (ii) of the
definition of “Excluded Property” becomes part of the Collateral, such Grantor
shall use its best efforts to obtain any required consents from any Person other
than the Issuer and its Affiliates and any Governmental Authority with respect
to any permit or license or any Contractual Obligation with such Person entered
into by such Grantor that requires such consent as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or Contractual Obligation or any Stock or Stock Equivalent related
thereto.

Section 5.2 Changes in Locations, Name, Etc. Except upon 30 days’ prior written
notice to the Collateral Agent and delivery to the Collateral Agent of (a) all
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and second priority of the security interests provided for herein and
(b) if applicable, a written supplement to Schedule 4 showing any additional
locations at which inventory or equipment shall be kept, such Grantor shall not
do any of the following:

(i) permit any inventory or equipment, in excess of $150,000 individually and
$250,000 in the aggregate, to be kept at a location other than those listed on
Schedule 4, except for inventory or equipment in transit;

 

  11   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 4.3; or

(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

Section 5.3 Pledged Collateral. (a) Delivery of Pledged Collateral. Subject to
the terms of the Subordination Agreement, such Grantor shall (i) deliver to the
Collateral Agent, in suitable form for transfer and in form and substance
satisfactory to the Collateral Agent, (A) all Pledged Certificated Stock,
(B) all Pledged Debt Instruments and (C) all certificates and instruments
evidencing Pledged Investment Property and (ii) maintain all other Pledged
Investment Property in a Controlled Securities Account.

(b) Event of Default. During the continuance of an Event of Default and subject
to the Subordination Agreement, the Collateral Agent shall have the right, at
any time in its discretion and without notice to the Grantor, to (i) transfer to
or to register in its name or in the name of its nominees any Pledged Collateral
or any Pledged Investment Property and (ii) exchange any certificate or
instrument representing or evidencing any Pledged Collateral or any Pledged
Investment Property for certificates or instruments of smaller or larger
denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI, such Grantor shall be entitled to receive all cash distributions
paid in respect of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that without the prior written consent of Collateral Agent no
vote shall be cast, consent given or right exercised or other action taken by
such Grantor that would impair the Collateral or be inconsistent with or result
in any violation of any provision of any Loan Document.

Section 5.4 Accounts. (a) Such Grantor shall not, other than in the ordinary
course of business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.

(b) So long as any Event of Default is continuing, the Collateral Agent shall
have the right to make test verifications of the Accounts in any manner and
through any medium that it reasonably considers advisable, and such Grantor
shall furnish all such assistance and information as the Collateral Agent may
reasonably require in connection therewith. At any time and from time to time,
upon the Collateral Agent’s request, such Grantor shall cause independent public
accountants or others satisfactory to the Collateral Agent to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the accounts; provided, however, that unless a
Default shall be continuing, the Collateral Agent shall request no more than
four such reports during any calendar year.

 

  12   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 5.5 Commodity Contracts. Such Grantor shall not have any commodity
contract other than with a Person approved by the Collateral Agent and subject
to a Control Agreement.

Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) Subject to the terms of the Subordination Agreement and any legend required
in connection therewith, if any amount in excess of $100,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with Section 5.3(a) and in the possession of the
Collateral Agent, such Grantor shall mark all such instruments and tangible
chattel paper with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the second priority security interest
of Sankaty Advisors, LLC, as Collateral Agent” and, at the request of the
Collateral Agent, shall immediately deliver such instrument or tangible chattel
paper to the Collateral Agent, duly indorsed in a manner satisfactory to the
Collateral Agent to the extent permitted under the Subordination Agreement.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Collateral Agent.

(c) Subject to the Subordination Agreement, if such Grantor is or becomes the
beneficiary of a letter of credit that is (i) not a supporting obligation of any
Collateral and (ii) in excess of $100,000, such Grantor shall promptly, and in
any event within 2 Business Days after becoming a beneficiary, notify the
Collateral Agent thereof and enter into a Contractual Obligation with the
Collateral Agent, the issuer of such letter of credit or any nominated person
with respect to the letter-of-credit rights under such letter of credit. Such
Contractual Obligation shall assign such letter-of-credit rights to the
Collateral Agent and such assignment shall be sufficient to grant control for
the purposes of Section 9-107 of the UCC (or any similar section under any
equivalent UCC). Such Contractual Obligation shall also direct all payments
thereunder to a Cash Collateral Account. The provisions of the Contractual
Obligation shall be in form and substance reasonably satisfactory to the
Collateral Agent and the Senior Credit Agent.

(d) Subject to the terms of the Subordination Agreement and any legend required
in connection therewith, if any amount in excess of $100,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by electronic chattel paper, such Grantor shall take all steps
necessary to grant the Collateral Agent control of all such electronic chattel
paper for the purposes of Section 9-105 of the UCC (or any similar section under
any equivalent UCC) and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

Section 5.7 Intellectual Property. (a) Within 60 days after any change to
Schedule 6 for such Grantor, such Grantor shall provide the Collateral Agent
notification thereof and the short-form intellectual property agreements and
assignments as described in this Section 5.7 and other documents that the
Collateral Agent reasonably requests with respect thereto.

(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark

 

  13   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

is currently used, free from any claim of abandonment for non-use, (2) maintain
at least the same standards of quality of products and services offered under
such Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent shall obtain a perfected second priority security interest in
such other Trademark pursuant to this Agreement and (ii) not do any act or omit
to do any act whereby (w) such Trademark (or any goodwill associated therewith)
may become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable. Notwithstanding the foregoing, such Grantor shall be
permitted to dispose of Intellectual Property pursuant to Section 8.4 of the
Note Agreement.

(c) Such Grantor shall notify the Collateral Agent immediately if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office). Such Grantor shall take all actions that are necessary or reasonably
requested by the Collateral Agent to maintain and pursue each application (and
to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property.
Notwithstanding the foregoing, such Grantor shall be permitted to dispose of
Intellectual Property pursuant to Section 8.4 of the Note Agreement.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

(e) Subject to the terms of the Subordination Agreement and any legend required
in connection therewith, such Grantor shall execute and deliver to the
Collateral Agent in form and substance reasonably acceptable to the Collateral
Agent and suitable for filing in the Applicable IP Office or recording with the
appropriate Internet domain name registrar, as applicable, (i) the short-form
intellectual property security agreements in the form attached hereto as Annex 3
for all Copyrights, Trademarks, Patents and IP Licenses of such Grantor and
(ii) during the continuance of any Event of Default, at the Collateral Agent’s
request, a duly executed form of assignment for all Internet Domain Names of
such Grantor, in each case, together with appropriate supporting documentation
as may be requested by the Collateral Agent.

Section 5.8 Notices. Such Grantor shall promptly notify the Collateral Agent in
writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

 

  14   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Section 5.9 Notice of Commercial Tort Claims. Subject to the terms of the
Subordination Agreement and any legend required in connection therewith, Such
Grantor agrees that, if it shall acquire any interest in any commercial tort
claim in excess of $100,000 (whether from another Person or because such
commercial tort claim shall have come into existence), (i) such Grantor shall,
promptly upon such acquisition, deliver to the Collateral Agent, in each case in
form and substance satisfactory to the Collateral Agent, a notice of the
existence and nature of such commercial tort claim and a supplement to
Schedule 1 containing a specific description of such commercial tort claim,
(ii) Section 3.1 shall apply to such commercial tort claim and (iii) such
Grantor shall execute and deliver to the Collateral Agent, in each case in form
and substance satisfactory to the Collateral Agent, any document, and take all
other action, deemed by the Collateral Agent to be reasonably necessary or
appropriate for the Collateral Agent to obtain, on behalf of the Purchasers, a
perfected second priority security interest having at least the priority set
forth in Section 4.2 in all such commercial tort claims. Any supplement to
Schedule 1 delivered pursuant to this Section 5.9 shall, after the receipt
thereof by the Collateral Agent, become part of Schedule 1 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies. (a) UCC Remedies. During the continuance of
an Event of Default and subject to the terms of the Subordination Agreement and
any legend required in connection therewith, the Collateral Agent may exercise,
in addition to all other rights and remedies granted to it in this Agreement and
in any other instrument or agreement securing, evidencing or relating to any
Secured Obligation, all rights and remedies of a secured party under the UCC or
any other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing
and subject to the terms of the Subordination Agreement, the Collateral Agent
may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived to the extent
not otherwise expressly prohibited by law), during the continuance of any Event
of Default (personally or through its agents or attorneys), (i) enter upon the
premises where any Collateral is located, without any obligation to pay rent,
through self-help to the extent permitted by state law, without judicial
process, without first obtaining a final judgment or giving any Grantor or any
other Person notice or opportunity for a hearing on the Collateral Agent’s claim
or action, (ii) collect, receive, appropriate and realize upon any Collateral
and (iii) Sell, grant option or options to purchase and deliver any Collateral
(enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. The Collateral
Agent shall have the right, upon any such public sale or sales and, to the
extent permitted by the UCC and other applicable Requirements of Law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption of any Grantor, which right or equity
is hereby waived and released.

 

  15   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(c) Management of the Collateral. Each Grantor further agrees, that, subject to
the terms of the Subordination Agreement, during the continuance of any Event of
Default, (i) at the Collateral Agent’s request, it shall assemble the Collateral
and make it available to the Collateral Agent at places that the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, the Collateral Agent also has the right to
require that each Grantor store and keep any Collateral pending further action
by the Collateral Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain such Collateral in good condition,
(iii) until the Collateral Agent is able to Sell any Collateral, the Collateral
Agent shall have the right to hold or use such Collateral to the extent that it
deems appropriate for the purpose of preserving the Collateral or its value or
for any other purpose deemed appropriate by the Collateral Agent and (iv) the
Collateral Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of any Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. The
Collateral Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of the Collateral Agent.

(d) Application of Proceeds. Subject to the terms of the Subordination Agreement
and any legend required in connection therewith, the Collateral Agent shall
apply the cash proceeds of any action taken by it pursuant to this Section 6.1,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any Collateral
or in any way relating to the Collateral or the rights of the Collateral Agent
and any other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Note Agreement, and only after such application and after the
payment by the Collateral Agent of any other amount required by any Requirement
of Law, need the Collateral Agent account for the surplus, if any, to any
Grantor.

(e) Direct Obligation. Neither the Collateral Agent nor any other Secured Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Collateral Agent and any
other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Collateral Agent or
any Purchaser, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Collateral Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Collateral Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Collateral Agent to prepare any Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

 

  16   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
Sell or for the collection or Sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the Collateral
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of any Collateral or to provide
to the Collateral Agent a guaranteed return from the collection or disposition
of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Collateral Agent
that would not have been granted or imposed by this Agreement, the Subordination
Agreement, or by applicable Requirements of Law in the absence of this
Section 6.1.

(g) IP Licenses; Real Property. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6.1 and
the

 

  17   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Subordination Agreement (including in order to take possession of, collect,
receive, assemble, process, appropriate, remove, realize upon, Sell or grant
options to purchase any Collateral) at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, (i) an irrevocable, nonexclusive-license (exercisable during the
continuance of an Event of Default without payment of royalty or other
compensation to such Grantor), including in such license the right to
sublicense, use and practice any Intellectual Property now owned or hereafter
acquired by such Grantor and access to all media in which any of the licensed
items may be recorded or stored and to all Software and programs used for the
compilation or printout thereof and (ii) to the extent each Grantor is permitted
to do so, an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy during the continuance of an Event
of Default all Real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor. In the event that the rights granted to the Collateral
Agent under the nonexclusive license above includes rights in registered U.S.
Trademarks, the Collateral Agent agrees to maintain, or cause to be maintained,
the quality of the respective goods and/or services associated with the use of
those registered U.S. Trademarks at substantially the same level maintained by
each Grantor immediately prior to the Event of Default. The licenses granted in
this Section 6.1(g) shall automatically terminate upon payment in full in cash
of all Obligations, termination of all Commitments and the release of the
Collateral as provided in Section 10.10(b)(iii) of the Credit Agreement.

Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Note
Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default and subject to the Subordination Agreement,
any payment of accounts or payment in respect of general intangibles, when
collected by any Grantor, shall be promptly (and, in any event, within 2
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent, in a Cash Collateral Account,
subject to withdrawal by the Collateral Agent as provided in Section 6.4. Until
so turned over, such payment shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor. Each such deposit
of proceeds of accounts and payments in respect of general intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(b) At any time during the continuance of an Event of Default and subject to the
Subordination Agreement:

(i) each Grantor shall, upon the Collateral Agent’s request, deliver to the
Collateral Agent all original (or to the extent not available, a copy thereof)
and other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original (or to the extent not available, a copy
thereof) orders, invoices and shipping receipts and notify account debtors that
the accounts or general intangibles have been collaterally assigned to the
Collateral Agent and that payments in respect thereof shall be made directly to
the Collateral Agent;

(ii) the Collateral Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the

 

  18   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Collateral Agent’s satisfaction the existence, amount and terms of any account
or amounts due under any general intangible. In addition, the Collateral Agent
may at any time enforce such Grantor’s rights against such account debtors and
obligors of general intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Collateral Agent to ensure
any Internet Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3 Pledged Collateral. (a) Voting Rights. During the continuance of an
Event of Default, subject to the terms of the Subordination Agreement,
immediately upon notice by the Collateral Agent to the relevant Grantor or
Grantors, the Collateral Agent or its nominee may exercise (A) any voting,
consent, corporate and other right pertaining to the Pledged Collateral at any
meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it; provided, however, that the Collateral Agent shall have no duty
to any Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit the Collateral Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to the Collateral Agent an irrevocable proxy
to vote all or any part of the Pledged Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of

 

  19   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations (other than Contingent Indemnification
Obligations).

(c) Authorization of Issuers. Subject to the Subordination Agreement, each
Grantor hereby expressly irrevocably authorizes and instructs, without any
further instructions from such Grantor, each issuer of any Pledged Collateral
pledged hereunder by such Grantor to (i) comply with any instruction received by
it from the Collateral Agent in writing that states that an Event of Default is
continuing and is otherwise in accordance with the terms of this Agreement and
each Grantor agrees that such issuer shall be fully protected from Liabilities
to such Grantor in so complying and (ii) unless otherwise expressly permitted
hereby or by the Note Agreement, pay any dividend or make any other payment with
respect to the Pledged Collateral directly to the Collateral Agent.

Section 6.4 Proceeds to be Turned over to and Held by Collateral Agent. Unless
otherwise expressly provided in the Note Agreement or this Security Agreement
and, at any time during the continuance of an Event of Default and subject to
the terms of the Subordination Agreement, all proceeds of any Collateral
received by any Grantor hereunder in cash or Cash Equivalents shall be held by
such Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to the Collateral Agent in the exact form received
(with any necessary endorsement). All such proceeds of Collateral and any other
proceeds of any Collateral received by the Collateral Agent in cash or Cash
Equivalents shall be held by the Collateral Agent in a Cash Collateral Account.
All proceeds being held by the Collateral Agent in a Cash Collateral Account (or
by such Grantor in trust for the Collateral Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Note Agreement.

Section 6.5 Certain Rights. (a) Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any Pledged Collateral by reason
of certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale of any Pledged Collateral for the period of time necessary to permit the
issuer thereof to register such securities for public sale under the Securities
Act or under applicable state securities laws even if such issuer would agree to
do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to this Section 6.5 valid and binding and in
compliance with all applicable Requirements of Law. Each Grantor further agrees
that a breach of any covenant contained in

 

  20   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

this Section 6.5 will cause irreparable injury to the Collateral Agent and other
Secured Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Note Agreement or that all Guaranteed Obligations have been paid in full in
cash.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.

ARTICLE VII

THE COLLATERAL AGENT

Section 7.1 Collateral Agent’s Appointment as Attorney-in-Fact. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any Related
Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name,
exercisable while any Event of Default shall be continuing for the purpose of
carrying out the terms of the Loan Documents, to take any appropriate action and
to execute any document or instrument that may be necessary or desirable to
accomplish the purposes of the Loan Documents, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Collateral Agent and
its Related Persons the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following when an Event of
Default shall be continuing and subject to the Subordination Agreement:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the Collateral
Agent may request to evidence, effect, publicize or record the Collateral
Agent’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Note Agreement (including all or any part of the premiums therefor and
the costs thereof);

 

  21   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate, (G) assign any Intellectual Property owned by the
Grantors or any IP Licenses of the Grantors on such terms and conditions and in
such manner as the Collateral Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, Sell, grant a second priority Lien on,
make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes and do, at the Collateral Agent’s
option, at any time or from time to time, all acts and things that the
Collateral Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ second priority security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do.

(b) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may, subject to the Subordination Agreement, perform or
comply, or otherwise cause performance or compliance, with such Contractual
Obligation.

(c) Subject to the Subordination Agreement, the expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate set forth in Section 2.7 (Interest) of
the Note Agreement shall be payable in accordance with Section 10.3 of the Note
Agreement.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
the Collateral Agent and its Related Persons, at any time and from time to time,
to file or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to any Collateral in such form
and in such offices as the Collateral Agent reasonably determines appropriate to
perfect the second priority security interests of the Collateral Agent

 

  22   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

under this Agreement, and such financing statements and amendments may describe
the Collateral covered thereby as “all assets of the debtor”; provided that
Collateral Agent shall not file such financing statements and amendments without
obtaining prior confirmation from the Senor Credit Agent that the Senior Credit
Agent has filed its first priority financing statements and amendments thereto.
A photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Such Grantor also hereby ratifies its
authorization for the Collateral Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof.

Section 7.3 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Secured Parties, be governed by the Note Agreement, the Subordination Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation or entitlement to make any inquiry
respecting such authority.

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Collateral Agent. The
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The powers conferred on the Collateral Agent hereunder are
solely to protect the Collateral Agent’s interest in the Collateral and shall
not impose any duty upon the Collateral Agent to exercise any such powers. The
Collateral Agent shall be accountable only for amounts that it receives as a
result of the exercise of such powers, and neither it nor any of its Related
Persons shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, the
Collateral Agent shall not be liable or responsible for any loss or damage to
any Collateral, or for any diminution in the value thereof, by reason of the act
or omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by the Collateral Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Collateral Agent hereunder
shall not impose any duty upon any other Secured Party to exercise any such
powers. The other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their respective officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

 

  23   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any second priority Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (a) any second priority Lien or other Collateral securing such
Grantor’s liability hereunder shall have been released or terminated by virtue
of the foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
second priority Lien or other Collateral securing such obligation or the amount
of such payment.

Section 8.2 Release of Collateral. (a) At the time provided in clause (b)(iii)
of Section 11.16 (Release of Collateral or Guarantors) of the Note Agreement,
the Collateral shall be released from the second priority Lien created hereby
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Collateral Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
Each Grantor is hereby authorized to file UCC termination statements at such
time evidencing the termination of the second priority Liens so released. At the
request of any Grantor following any such termination, the Collateral Agent
shall promptly deliver to such Grantor any Collateral of such Grantor held by
the Collateral Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If the Collateral Agent shall be directed or permitted pursuant to clause
(i) or (ii) of Section 11.16(b) of the Note Agreement to release any second
priority Lien or any Collateral, such Collateral shall be released from the
second priority Lien created hereby to the extent provided under, and subject to
the terms and conditions set forth in, such clauses (i) and (ii). In connection
therewith, the Collateral Agent, at the request of any Grantor, shall execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such release.

(c) At the time provided in Section 11.16(a) of the Note Agreement and at the
request of the Issuer, a Grantor shall be released from its obligations
hereunder in the event that all the Securities of such Grantor shall be Sold to
any Person that is not an Affiliate of Holdings, the Issuer and the Subsidiaries
of the Issuer in a transaction permitted by the Loan Documents.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, the Collateral Agent may (subject to the
Subordination Agreement), at its sole election,

 

  24   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

proceed directly and at once, without notice, against any Grantor and any
Collateral to collect and recover the full amount of any Secured Obligation or
Guaranteed Obligation then due, without first proceeding against any other
Grantor, any other Loan Party or any other Collateral and without first joining
any other Grantor or any other Loan Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.6), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5 Amendments and Terminations in Writing. None of the terms or
provisions of this Agreement may be waived, amended, terminated, supplemented or
otherwise modified except in accordance with Section 10.1 of the Note Agreement;
provided, however, that annexes to this Agreement may be supplemented (but no
existing provisions may be modified and no Collateral may be released) through
Pledge Amendments and Joinder Agreements, in substantially the form of Annex 1
and Annex 2, respectively, in each case duly executed by the Collateral Agent
and each Grantor directly affected thereby.

Section 8.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Issuer or as required pursuant to
Section 7.10 of the Note Agreement, the Issuer shall cause any Subsidiary that
is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute
and deliver to the Collateral Agent a Joinder Agreement substantially in the
form of Annex 2 and shall thereafter for all purposes be a party hereto and have
the same rights, benefits and obligations as a Grantor party hereto on the
Closing Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered (as otherwise permitted by the terms of the Subordination Agreement)
as of the Closing Date, such Grantor shall deliver a pledge amendment duly
executed by the Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”). Such Grantor authorizes the Collateral Agent to attach each Pledge
Amendment to this Agreement.

Section 8.7 Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.11 of the Note Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Issuer’s
notice address set forth in such Section 10.11.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent.

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the

 

  25   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 8.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

[SIGNATURE PAGES FOLLOW]

 

  26   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

THE PRINCETON REVIEW, INC.

as Grantor

By:  

/s/ Stephen C. Richards

  Name:  Stephen C. Richards   Title:    Chief Operating Officer and CFO

SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

TEST SERVICES, INC.

as Grantor

By:  

/s/ Stephen C. Richards

  Name:  Stephen C. Richards   Title:    Vice President and Treasurer PRINCETON
REVIEW OPERATIONS, L.L.C.

as Grantor

By:  

/s/ Stephen C. Richards

  Name:  Stephen C. Richards   Title:    President and Chief Operating Officer
THE PRINCETON REVIEW OF ORANGE

COUNTY, LLC

as Grantor

By:  

/s/ Stephen C. Richards

  Name:  Stephen C. Richards   Title:    Vice President and Treasurer

PENN FOSTER, INC.

as Grantor

By:  

/s/ Stephen C. Richards

  Name:  Stephen C. Richards   Title:    Chief Operating Officer and Treasurer

PENN FOSTER EDUCATION GROUP, INC.

as Grantor

By:  

/s/ Stephen C. Richards

  Name:  Stephen C. Richards   Title:    Vice President and Treasurer

SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: SANKATY ADVISORS, LLC  
as Collateral Agent By:  

/s/ Michael Ewald

  Name: Michael Ewald   Title:   Managing Director

SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of                          , 20    , is
delivered pursuant to Section 8.6 of the Guaranty and Security Agreement, dated
as of December 7, 2009, by The Princeton Review, Inc. (the “Issuer”), the
undersigned Grantor and the other Affiliates of the Issuer from time to time
party thereto as Grantors in favor of Sankaty Advisors, LLC, as collateral agent
for the Secured Parties referred to therein (the “Guaranty and Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.

 

[GRANTOR] By:  

 

  Name:   Title:

 

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

  A1-1   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

   CLASS    CERTIFICATE NO(S).    PAR VALUE    NUMBER OF SHARES,
UNITS OR INTERESTS                                                            

PLEDGED DEBT INSTRUMENTS

 

ISSUER

   DESCRIPTION OF DEBT    CERTIFICATE NO(S).    FINAL MATURITY    PRINCIPAL
AMOUNT                                                            

 

  A1-2   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ACKNOWLEDGED    AND    AGREED

as of the date first above written:

     

 

SANKATY ADVISORS, LLC   as Collateral Agent By:  

 

  Name:   Title:

 

  A1-3   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                          , 20    , is
delivered pursuant to Section 8.6 of the Guaranty and Security Agreement, dated
as of December 7, 2009, by The Princeton Review, Inc. (the “Issuer”) and the
Affiliates of the Issuer from time to time party thereto as Grantors in favor of
Sankaty Advisors, LLC, as collateral agent for the Secured Parties referred to
therein (the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to the Collateral Agent for the benefit of the Secured
Parties, and grants to the Collateral Agent for the benefit of the Secured
Parties a second priority lien on and second priority security interest in, all
of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder. The undersigned hereby agrees to be bound as a Grantor for the
purposes of the Guaranty and Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Guaranty and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

  A2-1   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ACKNOWLEDGED    AND    AGREED

as of the date first above written:

     

 

[EACH

   GRANTOR    PLEDGING

ADDITIONAL COLLATERAL]

     

 

By:  

 

  Name:   Title: SANKATY ADVISORS, LLC   as Collateral Agent By:  

 

  Name:   Title:

 

  A2-2   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                         , 20    , is made by each of the entities listed on the
signature pages hereof (each a “Grantor” and, collectively, the “Grantors”), in
favor of Sankaty Advisors, LLC (“Sankaty”), as collateral agent (in such
capacity, together with its successors and permitted assigns, the “Collateral
Agent”) for the Purchasers (as defined in the Note Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Bridge Note Purchase Agreement, dated as of December 7,
2009 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Note Agreement”), among the Issuer, Holdings, the
Purchasers from time to time party thereto and Sankaty, as Collateral Agent for
the Purchasers, the Purchasers have severally agreed to make extensions of
credit to the Issuer upon the terms and subject to the conditions set forth
therein;

WHEREAS, each Grantor (other than the Issuer) has agreed, pursuant to a Guaranty
and Security Agreement of even date herewith in favor of the Collateral Agent
(the “Guaranty and Security Agreement”), to guarantee the Obligations (as
defined in the Note Agreement) of the Issuer; and

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers
and the Collateral Agent to enter into the Note Agreement and to induce the
Purchasers to purchase their respective notes from the Issuer thereunder, each
Grantor hereby agrees with the Collateral Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a
second priority Lien on and second priority security interest in, all of its
right, title and interest in, to and under the following Collateral of such
Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

(a) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those Copyright registrations and applications for registration referred to on
Schedule 1 hereto;

 

1

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A3-1



--------------------------------------------------------------------------------

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(b) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(d) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those Trademark registrations and applications for registration referred to on
Schedule 1 hereto;

(e) all renewals and extensions of the foregoing;

(f) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(g) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guaranty and Security Agreement. The second priority security
interest granted pursuant to this [Copyright] [Patent] [Trademark] Security
Agreement is granted in conjunction with the second priority security interest
granted to the Collateral Agent pursuant to the Guaranty and Security Agreement
and each Grantor hereby acknowledges and agrees that the rights and remedies of
the Collateral Agent with respect to the second priority security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein.

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in

 

A3-2



--------------------------------------------------------------------------------

connection with their [Copyrights] [Patents] [Trademarks] and IP Licenses
subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

[SIGNATURE PAGES FOLLOW]

 

A3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

[GRANTOR]   as Grantor By:  

 

  Name:   Title:

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4



--------------------------------------------------------------------------------

ACCEPTED    AND    AGREED as of the date first above written:      

 

SANKATY ADVISORS, LLC   as Collateral Agent By:  

 

  Name:   Title:

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-5



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

STATE OF                       

  )   )    ss. COUNTY OF                        )

On this      day of                          , 20     before me personally
appeared                                     , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                     , who being by me duly sworn did
depose and say that he is an authorized officer of said corporation, that the
said instrument was signed on behalf of said corporation as authorized by its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said corporation.

 

 

 

    Notary Public  

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-6



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

A. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

B. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

C. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

  A3-I   GUARANTY AND SECURITY AGREEMENT     THE PRINCETON REVIEW, INC.